DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-11, 13, 15-17 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Muller (US 20110069818).
Regarding claim 1, Muller teaches a system for non-destructive evaluation of an object comprising: 
a first robotic arm R1; a radiation source RQ coupled to the first robotic arm, the radiation source configured to emit radiation (figure 1); 
a second robotic arm R2; a radiation detector RE coupled to the second robotic arm, the radiation detector configured to measure the radiation emitted by the radiation source (figure 1); 
a stage L configured to support the object for non-destructive evaluation; and 
a control unit configured to: determine, based on input 20, a first position located on a first surface of a first sphere within a spherical coordinate KQ system (current position and orientation); determine, based on the input 20, a second position located on a second surface of a second sphere within the spherical coordinate KQ system (current position and orientation) (para 46), wherein the second position is located opposite a center of the spherical coordinate system from the first position (para 46-47); and control a motion of the first robotic arm and the second robotic arm such that the radiation source and the radiation detector move to different ones of the first position and the second position (para 48).
Regarding claim 2, Muller teaches the control unit further configured to: receive the input, wherein the input indicates an imaging angle for evaluation of the object; and determine, based on the imaging angle, the first position and the second position (para 46-47).
Regarding claim 3, Muller teaches control a source orientation of the radiation source such that the radiation is aimed at the detector from the first position or the second position; and control a detector orientation of the detector such that the detector is aimed at the radiation source from the first position or the second position (para 46-48).
Regarding claim 5, Muller teaches the control unit is further configured to cause the radiation source to irradiate the object in response to controlling the motions of the first robotic arm and the second robotic arm (para 46-48).
Regarding claim 9, Muller teaches a computer-readable storage medium including program instructions that, when executed by a system for non-destructive evaluation of an object placed on a stage, cause the system to: determine, based on input, a first position located on a first surface of a first sphere within a spherical coordinate system; determine, based on the input, a second position located on a second surface of a second sphere within the spherical coordinate system, wherein the second position is located opposite a center of the spherical coordinate system from the first position; and control a motion of a first robotic arm and a motion of a second robotic arm such that a radiation source and a radiation detector move to different ones of the first position and the second position (para 46-47).
Regarding claim 10, Muller teaches the input indicates an imaging angle for evaluation of the object; and wherein the execution of the program instructions further causes the system to determine, based on the imaging angle, the first position and the second position (para 46-47).
Regarding claim 11, Muller teaches the execution of the program instructions further causes the system to: control a source orientation of the radiation source such that the radiation is aimed at the detector from a source position; and control a detector orientation of the detector such that the detector is aimed at the radiation source from a detector position, wherein the source position and the detector position comprise different ones of the first position and the second position (para 46-47).
Regarding claim 13, Muller teaches the execution of the program instructions further causes the radiation source to irradiate the object in response to controlling the motions of the source robotic arm and the detector robotic ann.
Regarding claim 15, Muller teaches a method comprising: determining, based on input into a system for non-destructive evaluation of an object placed on a stage, a first position located on a first surface of a first sphere within a spherical coordinate system; determining, based on the input, a second position located on a second surface of a second sphere within the spherical coordinate system, wherein the second position is located opposite a center of the spherical coordinate system from the first position; and controlling a motion of a first robotic am and a motion of a second robotic arm such that a radiation source and a radiation detector move to different ones of the first position and the second position (para 46-47).
Regarding claim 16, Muller teaches the input indicates an imaging angle for evaluation of the object, the method further comprising determining, based on the imaging angle, a source position arid a detector position, wherein the source position and the detector position comprise different ones of the first position and the second position (para 46-47).
Regarding claim 17, Muller teaches controlling a source orientation of the radiation source such that the radiation is aimed at the detector from a source position; and controlling a detector orientation of the detector such that the detector is aimed at the radiation source from a detector position, wherein the source position and the detector position comprise different ones of the first position and the second position (para 46-47).
Regarding claim 19, Muller teaches causing the radiation source to irradiate the object in response to controlling the motions of the first robotic arm and the second robotic arm (para 46-47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Muller et al. (US 20190000407).
Regarding claim 4, Muller fails to teach the control unit further configured to: receive the input, wherein the input indicates a magnification for evaluation of the object; determine, based on the magnification, a source position defining a source radius; and determine, based on the magnification, a detector position defining a detector radius, wherein the sum of the detector radius and the source radius divided by the source radius equals the magnification, and wherein the source position and the detector position are different ones of the first position and the second position.
Muller’407 teaches the control unit further configured to: receive the input, wherein the input indicates a magnification for evaluation of the object; determine, based on the magnification, a source position defining a source radius; and determine, based on the magnification, a detector position defining a detector radius, wherein the sum of the detector radius and the source radius divided by the source radius equals the magnification, and wherein the source position and the detector position are different ones of the first position and the second position (para 18 and 34).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray system of Muller with the control as taught by Muller’407, since it would provide better diagnostic image.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Kato (US 20090116620).
Regarding claim 6, Muller fails to teach the radiation detector comprises a protective plate having at least one pressure sensor configured to disable the motion of the second robotic arm in response to the pressure sensor detecting contact with an item.
Kato teaches a radiation detector comprises a protective plate having at least one pressure sensor configured to disable the motion of the second robotic arm in response to the pressure sensor detecting contact with an item (para 86).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the detector of Muller with the plate as taught by Kato, since it would provide better safety.
Allowable Subject Matter
Claims 7-8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art fails to teach the control unit is further configured to: acquire a series of radiographs at different detector positions along a plane located tangentially to the second surface of the second sphere within the spherical coordinate system, the different detector positions separated by a distance finer than a pixel size of the radiation detector; and assemble the radiographs to form a composite radiograph with finer resolution than the acquired radiographs.
Regarding claim 8, the prior art fails to teach the control unit is further configured to: acquire a series of radiographs at different detector positions along a plane located tangentially to the second surface of the second sphere within the spherical coordinate system, the different detector positions separated by a distance greater than a pixel size of the radiation detector but less than a physical size of the detector; and assemble the radiographs to form a composite radiograph having a larger area than the physical size of the detector.
Regarding claim 14, the prior art fails to teach the execution of the program instructions further causes the system to: acquire a series of radiographs at different detector positions along a plane located tangentially to the second surface of the second sphere within the spherical coordinate system, the different detector positions separated by a distance finer than a pixel size of the detector, and assemble the radiographs to form a composite radiograph with finer resolution than the acquired radiographs.
Regarding claim 20, the prior art fails to teach acquiring a series of radiographs at different detector positions along a plane located tangentially to the second surface of the second sphere within the spherical coordinate system, the different detector positions separated by a distance finer than a pixel size of the detector, and assembling the radiographs to form a composite radiograph with finer resolution than the acquired radiographs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884